Title: From George Washington to Peter Zabriskie, 10 November 1783
From: Washington, George
To: Zabriskie, Peter


                  
                     Gentn
                     
                        10 November 1783
                     
                  
                  Your affectionate congratulations on the happy conclusion of the War, and the glorious prospect now opening to this extensive Country, cannot but be extremely satisfactory to me.
                  Having shared in common, the hardships and dangers of the War with my virtuous Fellow Citizens in the Field, as well as with those who on the Lines have been immediately exposed to the Arts and Arms of the Enemy, I feel the most lively sentiments of gratitude to that divine Providence which has graciously interposed for the protection of our Civil & Religious Liberties.
                  In retireing from the Field of Contest to the sweets of private life, I claim no merit, but if in that retirement my most earnest wishes & prayers can be of any avail, nothing will exceed the prosperity of our common Country, and the temporal & spiritual Felicity of those who are represented in your Address.
                  
                     Go. Wn.
                  
               